GOLDEN, Justice,
concurring.
[¶ 13] While I concur in the result reached by the majority, I reach it by a slightly different route. I believe the first issue calls into question the definition of "recent acts or omissions" as used in Wyo. Stat. Ann. § 25-10-10l(a)@(C). Fortunately, under the specific facts of this case, we need not indulge in any lengthy discourse on statutory interpretation. When Mr. Baker was picked up, he was sunburned, filthy, and disoriented. He resisted attempts by law enforcement and medical personnel to render aid to him and left the hospital against medical advice, only to be picked up again by law enforcement and returned to the hospital. These immediate acts clearly constitute "recent acts or omissions" that reflected the current inability by Mr. Baker to properly safeguard his mental and physical health. The statute is satisfied.
[¶ 14] The majority opinion, when speaking of "recent acts or omissions," refers to Mr. Baker's behaviors and actions as of December 1999. The majority opinion does not, however, provide any express analysis of the statutory phrase. It simply is unnecessary, under the facts of this case, to determine if *717those prior behaviors and acts can also be considered "recent" under the statute.
[¶ 15] As an evidentiary matter, the testimony regarding his prior behaviors and actions was relevant as supporting his current diagnosis and thus admissible. Paragraph ten of the majority opinion is the operative paragraph regarding the admissibility of the testimony. No abuse of discretion by the trial court in admitting such testimony is present.
[¶ 16] With regard to the second issue, Mr. Baker challenges his placement at the Wyoming State Hospital. Wyoming Statute § 25-10-110() requires a trial court to consider the least restrictive and most therapeutic alternatives, and the trial court did just that. After a hearing on the issue of placement, the trial court determined that the State Hospital is the least restrictive and most therapeutic alternative for Mr. Baker. While I understand Mr. Baker's frustration at being placed at seemingly the most restrictive setting, away from his home in Sheridan, the question regards the best possible placement for Mr. Baker under the cireumstances. This simply presents a sufficiency of the evidence issue. As such, our standard of review is highly deferential to the trial court. "We do not substitute ourselves for the trial court as a finder of facts; instead, we defer to those findings unless they are unsupported by the record or erroneous as a matter of law." Kendrick v. Barker, 2001 WY 2, ¶ 12, 15 P.3d 734, ¶ 12 (Wyo.2001).
[¶ 17] The record reveals that the guardian for Mr. Baker testified at the hearing on placement that, in conjunction with the current involuntary commitment proceedings, she had attempted to find an alternative, less restrictive placement for Mr. Baker. She inquired of several facilities, including the local mental health center in Sheridan, a supported independent living center in Cas-per and the outpatient program at the Wyoming State Hospital. None of these programs could adequately support the present needs of Mr. Baker. There was an adequate factual basis to support the decision of the trial court placing Mr. Baker at the Wyoming State Hospital as the least restrictive, most therapeutic setting under the current circumstances.
[T 18] The jury verdict and the placement order of the trial court are properly affirmed.